Citation Nr: 0203732	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  00-20 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for ethmoid 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


Stanley Grabia, Counsel


REMAND

The veteran had active military service from August 1972 to 
July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The veteran testified at a Travel Board Hearing in November 
2001 before the undersigned member of the Board.  A 
transcript of the hearing testimony has been associated with 
the claims file. 

The Board observes that on November 9, 2000, the Veterans 
Claims Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), was enacted.  Besides 
eliminating the well-grounded-claim requirement for benefits, 
this law heightened VA's duty to notify a claimant of the 
information necessary to substantiate the claim and clarified 
VA's duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  In August 2001, VA 
promulgated revised regulations to implement these changes in 
the law.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Because of the change in the law and regulations brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law and regulations.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  For these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran was granted service connection for ethmoid 
sinusitis in an August 1978 rating decision and a 10 percent 
evaluation was assigned at that time.  

The veteran filed a claim for an increased rating in January 
2000.  In a VA examination in February 2000, a CT examination 
of the skull and sinuses was normal with no evidence of 
paranasal sinus disease in any of the sinuses.  Sinus x-rays 
revealed the sinuses were clear and normal.  The diagnoses 
were marked hypertrophy of the right inferior nasal turbinate 
with 100% obstruction of the right nasal airway; probable 
vasomotor rhinitis; and no paranasal sinus disease.

A March 2000 rating decision continued the 10 percent rating.  
Subsequently a Statement of the Case (SOC) regarding the 
denial of the increased rating was issued in May 2000, and a 
Supplemental Statement of the Case (SSOC) was issued in 
August 2000.  

The veteran submitted a VA Form 9, Appeal to the Board in 
October 2000.  He also submitted several lay statements and a 
buddy statement as evidence.

The veteran underwent another VA sinus examination in 
September 2001.  The examiner found no purulence, crusting, 
or polyps, and x-rays revealed no evidence of significant 
underlying sinusitis.  

The Board notes that the RO did not prepare a Supplemental 
Statement of the Case after the September 2001 VA 
examination, or after the submittal of the lay statements and 
buddy statement.  The RO must evaluate this additional 
evidence and issue a Supplemental Statement of the Case 
before the Board can adjudicate the issue of an increased 
rating for the veteran's sinus disorder.


Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.  

2.  The RO should readjudicate the 
veteran's claim.  This review must 
include consideration of all of the 
evidence of record including the 
September 2001 VA examination.  

3.  If the claim on appeal continues to 
be denied, the appellant and his 
representative must be furnished an 
appropriate supplemental statement of the 
case, and be afforded the opportunity for 
written or other response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

